DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 21-40 are pending.
	Claims 1-20 have been cancelled during the preliminary examination.
2.	Claims 21-40 overcame the double patenting rejection, necessitated by the approved Terminal Disclaimer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey, et al. [US 2017/0070524] in view of Fukuhara, et al. [US 20060026246].
Claim 21:	Bailey teaches a computer-implemented method for identifying human users on a network, comprising: 
receiving network data comprising data transmitted over a network over predetermined time period [Bailey: 0219], the network data comprising a plurality of user-initiated events and a plurality of network addresses [Bailey: 0038; “user-initiated events” can be given the broadest reasonable interpretation (BRI) as occurrence(s) or actions/interaction by a user, e.g. login, authentication, or any form of data given by the user], wherein each of the plurality of network addresses is associated with at least one of the plurality of user-initiated events; [Bailey: 0048-0049]
determining a plurality of pairs, each pair of the plurality of pairs comprising a user-initiated event of the plurality of user-initiated events and an associated network address of the plurality of network addresses; [Bailey: 0051-0052; observing patterns by determining network address and an email address of attempt to login (user-initiated event) observed in some specified period of time. 0125-0127; the security system may determine an association score between the email address 105 and the network address 115 by choosing one of these two scores. The “pair” amongst pairs includes email address of the user and a network address where the pair has an association score of different anchor values. 0155; for each pair of first-degree anchor values X and Y, determine a pairwise association score for X and Y based on information in the profiles of X and Y]
determining qualifying pairs of the plurality of pairs, the qualifying pairs corresponding to a subset of the plurality of pairs that meet or exceed one or more predetermined event frequency thresholds; [Bailey: 0157, 0285; examples of event frequency thresholds]
determining non-qualifying pairs of the plurality of pairs, the non-qualifying pairs corresponding to the subset of the plurality of pairs that do not meet or exceed one or more predetermined event frequency thresholds; [Bailey: 0158-0159; qualifying pair can broadly be a pairs with proper identification association such as email address and corresponding network address in association to a score and anchor value. Non-qualifying pairs can be given the BRI as pairs that do not have association or correspond to a specified information such as user data and network address and no association to any score/anchor value per se. More examples on 0167-0176, 0343-0347]
generating at least a first distribution associated with the qualifying pairs and a second distribution associated with the non-qualifying pairs; and [Bailey: 0197-0199; first and second distribution of qualifying pairs and non-qualifying pairs can be given the broadest reasonable interpretation as multiple users or multiple activities that includes information such as address, web site, session identifier, etc. that are associated (qualifying pairs) and/or not associated (non-qualifying pairs) to the user per se depending on the weighing or matching process (0360). More examples: 0203-0204, 0224-0227, 0350, 0355-0360]
**based on at least the first distribution and the second distribution, determining if at least one user-initiated event of the plurality of user-initiated events is associated with a human user or a non-human user. [*as rejected under a secondary reference, discussion below]
Bailey discloses generating at least a first distribution associated with the qualifying pairs and a second distribution associated with the non-qualifying pairs [Bailey: 0197-0199, 0355-0360] and CAPTCHA challenges (e.g., scrambled and/or [Bailey: 0368]. However, Bailey did not clearly include “based on at least the first distribution and the second distribution, determining if at least one user-initiated event of the plurality of user-initiated events is associated with a human user or a non-human user".
Similarly to Bailey, Fukuhara, et al. teach a challenge-response test is used to determine whether the sender is a human, as opposed to a computer which may just be generating unsolicited SPAM e-mails. In one example, the test may be a completely automated public turing test to tell computers and humans apart (CAPTCHA) utilized and required of the unknown sender before e-mail from the unknown sender will be accepted into the user's account [Fukuhara: 0046-0049]. Fukuhara further details approved suggesting information deemed as qualifying pairs and blocked or unauthorized user suggesting non-qualifying pairs [Fukuhara: 0052-0056]. Fukuhara also discloses a filtering process determines if the sender's IP Addresses is on an unauthorized list (Black List). If the sender's IP Address is referenced on the unauthorized list, then the connection is terminated and event is logged to a file. If the sender's IP Address is not found on the unauthorized list, then it is sent to the next filtering process, guest addresses [Fukuhara: 0083]. Thus, the unauthorized list or blocked address/user suggests non-qualifying while qualifying pairs proves to be authorized or proper information [Fukuhara: 0051-0056, 0083]. Fukuhara obviously suggests a first and second distributions of qualifying and non-qualifying pairs which includes user/sender’s address and other filtering information which can be event 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fukuhara with Bailey to teach  “based on at least the first distribution and the second distribution, determining if at least one user-initiated event of the plurality of user-initiated events is associated with a human user or a non-human user", for the reason to validate that the unknown sender is a human as opposed to an automated process so as to delete or block those user/sender who fail the test [Fukuhara: Abstract, 0031].
Claim 22:  Bailey: 0227-0232; discussing the method of claim 21, wherein the plurality of network addresses comprises a number of successful login attempts and/or a number of failed login attempts associated with each user-initiated event of the plurality of user-initiated events, and further comprising: determine if the at least one user-initiated event is associated with a human user or a non-human user based upon the number of successful login attempts and the number of failed login attempts for each of the plurality of user-initiated events. [Bailey: 0219-220, 0351-0362]
Claim 23:  Bailey: 0157, 0285; discussing the method of claim 21, further comprising: determining at least one of the predetermined event frequency thresholds for each of the plurality of network addresses;

Claim 25:  Bailey: 0285-0289; discussing the method of claim 21, further comprising: associating, for the plurality of user-initiated events, a plurality of booleans with the one or more predetermined event frequency thresholds; determining, for each of the plurality of user-initiated events, whether at least one of the plurality of booleans is true or false based upon whether any of the one or more predetermined event frequency thresholds are met or exceeded; and determining if each of the plurality of user-initiated events is associated with a human user or a non-human user based upon whether each of the plurality of booleans is true or false and based upon the first and second distribution. [Bailey: 0291, 0361-0362]
Claim 26:  Bailey: 0351-0362; discussing the method of claim 25, further comprising: determining at least one uncertain user-initiated event of the plurality of user-initiated events that neither meets criteria for being associated with a human user or a non-human user; adjusting the one or more predetermined event frequency thresholds; and determining if the at least one uncertain user-initiated event is associated with a human user or a non-human user based upon the adjusted predetermined event frequency thresholds. 
Claim 27:  Bailey: 0158-0159; discussing the method of claim 21, further comprising: generating pairs of user-initiated events from the plurality of user-initiated events; determining communications between user-initiated events associated with each of the pairs of user-initiated events; and labeling the plurality of user-initiated events as trusted 
Claim 28:	Bailey teaches a system for identifying human users on a network, the system including: 
a data storage device that stores instructions for identifying human users on a network; and [Bailey: Fig.20]
a processor configured to execute the instructions to perform a method including:
receiving network data comprising data transmitted over a network over predetermined time period [Bailey: 0219], the network data comprising a plurality of user-initiated events and a plurality of network addresses [Bailey: 0038; “user-initiated events” can be given the broadest reasonable interpretation (BRI) as occurrence(s) or actions/interaction by a user, e.g. login, authentication, or any form of data given by the user], wherein each of the plurality of network addresses is associated with at least one of the plurality of user-initiated events; [Bailey: 0048-0049] 
determining a plurality of pairs, each pair of the plurality of pairs comprising a user-initiated event of the plurality of user-initiated events and an associated network address of the plurality of network addresses; [Bailey: 0051-0052; observing patterns by determining network address and an email address of attempt to login (user-initiated event) observed in some specified period of time. 0125-0127; the security system may determine an association score between the email address 105 and the network address 115 by choosing one of these two scores. The “pair” amongst pairs includes email address of the user and a network address where the pair has an association score of different anchor values. 0155; for each pair of first-degree anchor values X and Y, determine a pairwise association score for X and Y based on information in the profiles of X and Y] 
determining qualifying pairs of the plurality of pairs, the qualifying pairs corresponding to a subset of the plurality of pairs that meet or exceed one or more predetermined event frequency thresholds; [Bailey: 0157, 0285; examples of event frequency thresholds]
determining non-qualifying pairs of the plurality of pairs, the non-qualifying pairs corresponding to the subset of the plurality of pairs that do not meet or exceed one or more predetermined event frequency thresholds; [Bailey: 0158-0159; qualifying pair can broadly be a pairs with proper identification association such as email address and corresponding network address in association to a score and anchor value. Non-qualifying pairs can be given the BRI as pairs that do not have association or correspond to a specified information such as user data and network address and no association to any score/anchor value per se. More examples on 0167-0176, 0343-0347]
generating at least a first distribution associated with the qualifying pairs and a second distribution associated with the non-qualifying pairs; and [Bailey: 0197-0199; first and second distribution of qualifying pairs and non-qualifying pairs can be given the broadest reasonable interpretation as multiple users or multiple activities that includes information such as address, web site, session identifier, etc. that are associated (qualifying pairs) and/or not associated (non-qualifying pairs) to the user per se depending on the weighing or matching process (0360). More examples: 0203-0204, 0224-0227, 0350, 0355-0360]
based on at least the first distribution and the second distribution, determining if at least one user-initiated event of the plurality of user-initiated events is associated with a human user or a non-human user. [*as rejected under a secondary reference, discussion below]
Bailey discloses generating at least a first distribution associated with the qualifying pairs and a second distribution associated with the non-qualifying pairs [Bailey: 0197-0199, 0355-0360] and CAPTCHA challenges (e.g., scrambled and/or distorted text that is difficult for a computer to recognize, but relatively easy for a human to read) to verify that an entity is a human and not a computer program designed to simulate a human [Bailey: 0368]. However, Bailey did not clearly include “based on at least the first distribution and the second distribution, determining if at least one user-initiated event of the plurality of user-initiated events is associated with a human user or a non-human user".
Similarly to Bailey, Fukuhara, et al. teach a challenge-response test is used to determine whether the sender is a human, as opposed to a computer which may just be generating unsolicited SPAM e-mails. In one example, the test may be a completely automated public turing test to tell computers and humans apart (CAPTCHA) utilized and required of the unknown sender before e-mail from the unknown sender will be accepted into the user's account [Fukuhara: 0046-0049]. Fukuhara further details approved suggesting information deemed as qualifying pairs and blocked or unauthorized user suggesting non-qualifying pairs [Fukuhara: 0052-0056]. Fukuhara also discloses a filtering process determines if the sender's IP Addresses is on an unauthorized list (Black List). If the sender's IP Address is referenced on the unauthorized list, then the connection is terminated and event is logged to a file. If the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fukuhara with Bailey to teach  “based on at least the first distribution and the second distribution, determining if at least one user-initiated event of the plurality of user-initiated events is associated with a human user or a non-human user", for the reason to validate that the unknown sender is a human as opposed to an automated process so as to delete or block those user/sender who fail the test [Fukuhara: Abstract, 0031].
Claim 29:  Bailey: 0227-0232; discussing the system of claim 28, wherein the plurality of network addresses comprises a number of successful login attempts and/or a number of failed login attempts associated with each user-initiated event of the plurality of user-initiated events, and the method further comprising: determine if the at least one user- [Bailey: 0351-0362]
Claim 30:  Bailey: 0157, 0285; discussing the system of claim 28, the method further comprising: determining at least one of the predetermined event frequency thresholds for each of the plurality of network addresses.
Claim 31:  Bailey: 0285-0289; discussing the system of claim 28, the method further comprising: receiving additional network data associated with a plurality of known human users; and determining at least one of the predetermined event frequency thresholds based, at least in part, on the plurality of known human users.
Claim 32:  Bailey: 0285-0289; discussing the system of claim 28, the method further comprising: associating, for the plurality of user-initiated events, a plurality of booleans with the one or more predetermined event frequency thresholds; determining, for each of the plurality of user-initiated events, whether at least one of the plurality of booleans is true or false based upon whether any of the one or more predetermined event frequency thresholds are met or exceeded; and determining if each of the plurality of user-initiated events is associated with a human user or a non-human user based upon whether each of the plurality of booleans is true or false and based upon at least the first and second distribution. [Bailey: 0291, 0361-0362]
Claim 33:  Bailey: 0351-0362; discussing the system of claim 32, the method further comprising: determining at least one uncertain user-initiated event of the plurality of user-initiated events that neither meets criteria for being associated with a human user or a non-human user; adjusting the one or more predetermined event frequency  
Claim 34:  Bailey: 0158-0159; discussing the system of claim 28, the method further comprising: generating pairs of user-initiated events from the plurality of user-initiated events; determining communications between user-initiated events associated with each of the pairs of user-initiated events; and labeling the plurality of user-initiated events as trusted or untrusted based upon the communications between user-initiated events associated with each of the pairs of user-initiated events.
Claim 35:	Bailey teaches a non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform a method for identifying human users on a network, the method including: 
receiving network data comprising data transmitted over a network over predetermined time period [Bailey: 0219], the network data comprising a plurality of user-initiated events and a plurality of network addresses [Bailey: 0038; “user-initiated events” can be given the broadest reasonable interpretation (BRI) as occurrence(s) or actions/interaction by a user, e.g. login, authentication, or any form of data given by the user], wherein each of the plurality of network addresses is associated with at least one of the plurality of user-initiated events; [Bailey: 0048-0049] 
determining a plurality of pairs, each pair of the plurality of pairs comprising a user-initiated event of the plurality of user-initiated events and an associated network address of the plurality of network addresses; [Bailey: 0051-0052; observing patterns by determining network address and an email address of attempt to login (user-initiated event) observed in some specified period of time. 0125-0127; the security system may determine an association score between the email address 105 and the network address 115 by choosing one of these two scores. The “pair” amongst pairs includes email address of the user and a network address where the pair has an association score of different anchor values. 0155; for each pair of first-degree anchor values X and Y, determine a pairwise association score for X and Y based on information in the profiles of X and Y] 
determining qualifying pairs of the plurality of pairs, the qualifying pairs corresponding to a subset of the plurality of pairs that meet or exceed one or more predetermined event frequency thresholds; [Bailey: 0157, 0285; examples of event frequency thresholds]
determining non-qualifying pairs of the plurality of pairs, the non-qualifying pairs corresponding to the subset of the plurality of pairs that do not meet or exceed one or more predetermined event frequency thresholds; [Bailey: 0158-0159; qualifying pair can broadly be a pairs with proper identification association such as email address and corresponding network address in association to a score and anchor value. Non-qualifying pairs can be given the BRI as pairs that do not have association or correspond to a specified information such as user data and network address and no association to any score/anchor value per se. More examples on 0167-0176, 0343-0347]
generating at least a first distribution associated with the qualifying pairs and a second distribution non-qualifying pairs; and [Bailey: 0197-0199; first and second distribution of qualifying pairs and non-qualifying pairs can be given the broadest reasonable interpretation as multiple users or multiple activities that includes information such as address, web site, session identifier, etc. that are associated (qualifying pairs) and/or not associated (non-qualifying pairs) to the user per se depending on the weighing or matching process (0360). More examples: 0203-0204, 0224-0227, 0350, 0355-0360]
**based on at least the first distribution and the second distribution, determining if at least one user-initiated event of the plurality of user-initiated events is associated with a human user or a non-human user. [*as rejected under a secondary reference, discussion below]
Bailey discloses generating at least a first distribution associated with the qualifying pairs and a second distribution associated with the non-qualifying pairs [Bailey: 0197-0199, 0355-0360] and CAPTCHA challenges (e.g., scrambled and/or distorted text that is difficult for a computer to recognize, but relatively easy for a human to read) to verify that an entity is a human and not a computer program designed to simulate a human [Bailey: 0368]. However, Bailey did not clearly include “based on at least the first distribution and the second distribution, determining if at least one user-initiated event of the plurality of user-initiated events is associated with a human user or a non-human user".
Similarly to Bailey, Fukuhara, et al. teach a challenge-response test is used to determine whether the sender is a human, as opposed to a computer which may just be generating unsolicited SPAM e-mails. In one example, the test may be a completely automated public turing test to tell computers and humans apart (CAPTCHA) utilized and required of the unknown sender before e-mail from the unknown sender will be accepted into the user's account [Fukuhara: 0046-0049]. Fukuhara further details approved suggesting information deemed as qualifying pairs and blocked or unauthorized user suggesting non-qualifying pairs [Fukuhara: 0052-0056]. Fukuhara also discloses a filtering process determines if the sender's IP Addresses is on an unauthorized list (Black List). If the sender's IP Address is referenced on the unauthorized list, then the connection is terminated and event is logged to a file. If the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fukuhara with Bailey to teach  “based on at least the first distribution and the second distribution, determining if at least one user-initiated event of the plurality of user-initiated events is associated with a human user or a non-human user", for the reason to validate that the unknown sender is a human as opposed to an automated process so as to delete or block those user/sender who fail the test.
Claim 36:  Bailey: 0227-0232; discussing the computer-readable medium of claim 35, wherein the plurality of network addresses comprises a number of successful login attempts and/or a number of failed login attempts associated with each user-initiated event of the plurality of user-initiated events, and the method further comprising:  [Bailey: 0351-0362]
Claim 37:  Bailey: 0285-0289; discussing the computer-readable medium of claim 35, the method further comprising: receiving additional network data associated with a plurality of known human users; and determining at least one of the predetermined event frequency thresholds based, at least in part, on the plurality of known human users.
Claim 38:  Bailey: 0285-0289; discussing the computer-readable medium of claim 35, the method further comprising: associating, for the plurality of user-initiated events, a plurality of booleans with the one or more predetermined event frequency thresholds; determining, for each of the plurality of user-initiated events, whether at least one of the plurality of booleans is true or false based upon whether any of the one or more predetermined event frequency thresholds are met or exceeded; and determining if each of the plurality of user-initiated events is associated with a human user or a non-human user based upon whether each of the plurality of booleans is true or false and based upon at least the first and second distribution. [Bailey: 0291, 0361-0362]
Claim 39:  Bailey: 0351-0362; discussing the computer-readable medium of claim 38, the method further comprising: determining at least one uncertain user-initiated event of the plurality of user-initiated events that neither meets criteria for being associated with a human user or a non-human user; adjusting the one or more predetermined event frequency thresholds; and determining if the at least one uncertain user-initiated event  
Claim 40:  Bailey: 0158-0159; discussing the computer-readable medium of claim 35, the method further comprising: generating pairs of user-initiated events from the plurality of user-initiated events; determining communications between user-initiated events associated with each of the pairs of user-initiated events; and labeling the plurality of user-initiated events as trusted or untrusted based upon the communications between user-initiated events associated with each of the pairs of user-initiated events. [Bailey: 0356]


Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to the argument relating to “generating at least a first distribution associated with the qualifying pairs and a second distribution non-qualifying pairs”:
Bailey discloses the first and second distribution of qualifying pairs and non-qualifying pairs can be given the broadest reasonable interpretation as multiple users or multiple activities that includes information such as address, web site, session identifier, etc. [Bailey: 0197-0199] that are associated (qualifying pairs) and/or not associated (non-qualifying pairs) to the user per se depending on the weighing or matching process [Bailey: 0360]. More examples of information related to qualifying and non-qualifying 
As for the claimed “based on at least the first distribution and the second distribution, determining if at least one user-initiated event of the plurality of user-initiated events is associated with a human user or a non-human user", the secondary reference Fukuhara is now combined with Bailey to teach the obviousness of this amended limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435